EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters. Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11,453 O.G. 213. A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendments

The applicant’s amendment of 02 September 2021 involving new drawings and specification are acknowledged. The amendment overcome the refusal under 35 U.S.C. 112(a) and (b), as well as the objections to the specification. However, the 

Foreign Priority
 
Acknowledgment is made of applicant's claims for foreign priority based on applications filed in Great Britain on 26 June 2019. It is noted, however, that applicant has not filed certified copies of the GB6064132 and GB60644134 applications as required by 37 CFR 1.55.

Objections – Drawings

The amended drawings received 02 September 2021 do not meet the requirements of 37 CFR 1.121 and 37 CFR 1.84 because:

(1) The applicant has requested that the drawings be replaced by these new sheets – however, the new sheets do not show all reproductions of the claimed design, but only reproductions 1.8, 1.2, and 2.1 – 2.4. This is noncompliant with 37 CFR 1.121(d), which requires that all figures be included in the amended drawings even if only a few of the reproductions require amendment. Therefore a full set of amended drawings must be submitted, ordered sequentially and of adequate size and quality to ensure the disclosure of the claim is complete.

(2) The numbering of the amended reproductions is so small, and so impeded by the introduction of additional text between the numbering and the drawings, that it is difficult to read and even more Therefore all new copies of reproductions 1.8, 1.2, and 2.1 – 2.4 must be submitted with a figure number of adequate size and lacking extraneous intervening text. (See below illustration for clarification)

    PNG
    media_image1.png
    272
    355
    media_image1.png
    Greyscale

(3) The scale of the amended reproductions 2.1 – 2.4 is objected to. The scale of these figures in the reproductions originally submitted, received by the office 19 June 2020, was sufficient to see all pertinent details of the design and to ensure adequate reproduction of these details upon publication. The amended version of these drawings, however, has been greatly reduced in size and therefore also in quality and detail. The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as "actual size" or "scale 1/2" on the drawings are not permitted since these lose their meaning with reproduction in a different format (37 CFR 1.84(k)). Therefore for clarity, all new copies of reproductions 2.1 – 2.4 must be submitted at adequate scale comparable to the original drawing disclosure. 

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter.  Corrections for inconsistency must be applied uniformly throughout the entire disclosure; that is, consistency must be achieved. As well, elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings.  A given element may not be claimed in one view and disclaimed in another.
 
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” or pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. 
 
The corrected drawings must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.   If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.

A shortened statutory period for reply to this action is set to expire two months from the mailing date of this letter.



Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to 

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922